DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after allowance or after an Office action under Ex Parte Quayle, 25 USPQ 74, 453 O.G. 213 (Comm'r Pat. 1935). Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, prosecution in this application has been reopened pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/16/2021 has been entered.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 02/16/2021, 02/16/2021 was filed, and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Response to Amendment
Claims 31, 32, 33, 36, 39, 40, 41, 42 have been amended.
Claims 46, 47, 48 are newly added.

Allowable Subject Matter
Claims 31 – 39, 46, 47, 40 – 45, 48 renumbered Claims 1 – 18 are allowed.
The following is an examiner’s statement of reasons for allowance: 
 	The reasons for allowance of the claims is clear from the written record of prosecution; wherein attention is specifically drawn to the amendment (of Independent  Claims 31, 40) and Remarks/arguments filed by the applicant on 02/16/2021. 
 	The prior art of the reference being relied upon and made of record, in single or in combination, does not disclose explicitly the limitations of:
 	“receive second polar encoded bits comprising a second DCI and the first DCI, wherein the first DCI is part of a frozen set, wherein the frozen set is associated with the second DCI, wherein a first subset of the second polar encoded bits comprising the second DCI is received in a first plurality of bit channels and a second subset of the second polar encoded bits comprising the first DCI is received in a second plurality of bit channels, and wherein reliability of the first plurality of bit channels is of higher than reliability of the second plurality of bit channels” as disclosed in Claim 31. 

 	“receiving second polar encoded bits comprising a second DCI and the first DCI, wherein the first DCI is part of a frozen set, wherein the frozen set is associated with the second DCI, wherein a first subset of the second polar encoded bits comprising the second DCI is received in a first plurality of bit channels and a second subset of the second polar encoded bits comprising the first DCI is received in a second plurality of bit channels, and wherein reliability of the first plurality of bit channels is higher than reliability of the second plurality of bit channels” as disclosed in Claim 40. 

Additionally, all of the further limitations in Claims 32 – 39, 46, 47, 41 – 45, 48 are allowable, since the Claims are dependent upon Independent Claims, respectively.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew Chung-Cheung Lee whose telephone number is (571)272-3131.  The examiner can normally be reached on 8:30am--6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ANDREW LAI can be reached on 571-272-9741.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW C LEE/Examiner, Art Unit 2411                                                                                                                                                                                                        ,2Q21::02_22_21>
/ANDREW LAI/Supervisory Patent Examiner, Art Unit 2411